DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Einhorn on 19 March 2021.
The application has been amended as follows: 
Amend claim 3 and claim 18 as follows:
Claim 3 (Currently Amended): The method or industrial process of claim 1, further comprising an additional step of mixing the post-flashed reaction product mixture with water, optionally concurrently or counter-currently, and separating, optionally via gravitational means or a gravitational force, to form a mixture of an aqueous stream comprising a glycerol and/or alcohol, and a crude fatty acid alkyl ester stream comprising fatty acid alkyl esters and, optionally, non-fatty acid alkyl ester saponifiables and unsaponifiables, wherein optionally, the method or means of gravitational separation comprises decantation, centrifugation, hydrocycloning, or any combination thereof, and optionally, the weight percent of glycerin remaining in the post-washed/ separated crude fatty acid alkyl ester stream ranges from between about 0 to about 1 wt.%, and optionally, the amount of water used to wash the glycerol from the fatty acid alkyl ester does not exceed about 10% to 30%, or about 20%, of the mass of the fatty acid alkyl ester stream.

Claim 18 (currently amended): The method or industrial process of claim 1, producing a USP grade glycerol and/or a splitter crude grade glycerol.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/Primary Examiner, Art Unit 1622